Citation Nr: 0939443	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  06-31 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 30 percent 
disabling for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 1968 to November 
1969, including combat service in the Republic of Vietnam, 
and his decorations include the Combat Infantryman Badge, 
Bronze Star Medal with V Device, and Parachute Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks entitlement to an evaluation in excess of 
30 percent disabling for PTSD.

The most recent VA examination evaluating the Veteran's PTSD 
was performed in December 2005.  Since that time, in a note 
from a VA social worker, dated in September 2006, the 
Veteran's PTSD symptoms were reported to have increased in 
severity.  As such, the Board has no discretion and must 
remand this matter to afford the Veteran an opportunity to 
undergo a contemporaneous VA examination to assess the 
current nature, extent and severity of his PTSD.  See Snuffer 
v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 
(1995), 60 Fed. Reg. 43,186 (1995).

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  See 38 U.S.C.A. 
§ 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2009). In 
Bell v. Derwinski, 2 Vet. App. 611 (1992), the United States 
Court of Appeals for Veterans Claims (Court) held that VA has 
constructive notice of VA generated documents that could 
reasonably be expected to be part of the record, and that 
such documents are thus constructively part of the record 
before the Secretary and the Board, even where they are not 
actually before the adjudicating body.

Careful review of the claims folder reveals that the Veteran 
receives regular treatment for his PTSD at the Pensacola 
Outpatient Clinic (OPC) and the Pensacola Vet Center in 
Pensacola, Florida.  However, records from the Pensacola OPC 
dated after August 2006 and records from the Pensacola Vet 
Center dated after September 2006 have not been associated 
with the claims folder.  Accordingly, the AMC should attempt 
to obtain VA clinical records pertaining to treatment for the 
Veteran's PTSD from the Pensacola OPC and Pensacola Vet 
Center that are dated since August and September 2006 
respectively.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain VA medical records 
pertaining to the Veteran from the 
Pensacola OPC and Pensacola Vet Center 
that are dated since August and September 
2006, respectively.  Any additional 
pertinent records identified by the 
appellant during the course of the remand 
should also be obtained, following the 
receipt of any necessary authorizations 
from the appellant, and associated with 
the claims file.

2.  After completion of the above, the 
Veteran should be afforded an appropriate 
VA examination to determine the nature, 
extent and severity of his psychiatric 
disability.  The claims folder should be 
made available to the examiner for review 
before the examination.  The examiner 
should note in the examination report 
that the claims folder and the remand 
have been reviewed.  All indicated tests 
and studies should be performed.  The 
examiner should report all pertinent 
findings and estimate the Veteran's 
Global Assessment of Functioning (GAF) 
Scale score.  The examiner should set 
forth a complete rationale for all 
findings and conclusions in a legible 
report.

3.  Thereafter, the AMC should 
readjudicate the Veteran's claim.  If the 
benefit sought on appeal is not granted 
in full, the Veteran and his 
representative should be issued a 
supplemental statement of the case and 
provided an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

